              Case 2:20-cr-00171-JCC Document 123 Filed 08/20/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0171-JCC
10                               Plaintiff,                   ORDER
11          v.

12   YI JUN CHEN,

13                               Defendant.
14

15          This matter comes before the Court on Defendant’s unopposed motion to proceed with a
16   change of plea hearing by video or telephonic conference (Dkt. No. 119). Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion for the
18   reasons explained herein.
19          Defendant is on appearance bond while caring for his mother in Chicago, who is
20   undergoing treatment for terminal cancer. (Id. at 2.) He has reached a plea agreement and wishes
21   to enter a plea as soon as possible to resolve the manner in a timely fashion. (Id. at 3.) However,
22   if Defendant were to travel to Seattle at this time for a change of plea hearing, he would increase
23   the risk of exposing himself and his ailing mother to the COVID-19 virus, including the Delta
24   variant. (Id. at 2–3.) Defendant asks that the plea hearing be held remotely, so that he need not
25   delay the hearing while continuing to care for his mother. (Id.) Given the circumstances,
26   delaying Defendant’s plea hearing until he can safely travel to Seattle to be held in-person would


     ORDER
     CR20-0171-JCC
     PAGE - 1
              Case 2:20-cr-00171-JCC Document 123 Filed 08/20/21 Page 2 of 2




 1   cause serious harm to the interests of justice. See W.D. Wash. General Orders 04-20, 09-20, 14-

 2   20, 17-20, 06-21, 09-21.

 3          The Court GRANTS Defendant’s motion to proceed with a change of plea hearing by

 4   video conference (Dkt. No. 119) and ORDERS that his plea hearing be scheduled before a

 5   Magistrate Judge as soon as practicable and be conducted by video conference.

 6

 7          DATED this 20th day of August 2021.




                                                         A
 8
 9

10
                                                         John C. Coughenour
11                                                       UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR20-0171-JCC
     PAGE - 2
